961 A.2d 701 (2008)
197 N.J. 29
In the Matter of Wayne R. BRYANT, an Attorney at Law.
D-38 September Term 2008.
Supreme Court of New Jersey.
December 4, 2008.

ORDER
WAYNE R. BRYANT of CHERRY HILL, who was admitted to the bar of this State in 1972, having been convicted in the United States District Court for the District of New Jersey of mail fraud, in violation of 18 U.S.C.A. §§ 1341 and 2, honest services mail and wire fraud, in violation of 18 U.S.C.A. §§ 1341, 1343 and 1346, solicitation and acceptance of a corrupt thing of value, in violation of 18 U.S.C.A. § 666(a)(1)(B) and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), WAYNE R. BRYANT is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that WAYNE R. BRYANT be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that WAYNE R. BRYANT comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.